DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         TERRANCE D. JETT,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1413

                              [July 15, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Edward A. Garrison,
Judge; L.T. Case No. 502008CF000280AXXXMB.

  Terrance D. Jett, Milton, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and KUNTZ, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.